Citation Nr: 0706838	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-20 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current DJD of the right knee is related to an injury in 
service.  


CONCLUSION OF LAW

Service connection for DJD of the right knee is warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Moreover, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the rating 
and effective date of an award.  For the reasons described 
below, service connection for the claimed disability is being 
granted and a rating and an effective date will ultimately be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to the rating or 
effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background and Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed right knee disorder.  It 
is noted that the August 2003 examination report includes a 
diagnoses of DJD in both knees.  This is corroborated in 
subsequently dated VA X-rays.  It may be conceded, therefore, 
that the veteran currently has a right knee disability, in 
satisfaction of the first element in the Hickson analysis.

With respect to Hickson element (2), the Board notes that 
there is no evidence of injury to the veteran's right knee in 
service.  The record does show contusion to the left knee 
during service for which service connection is already in 
effect.  The veteran claims, however, that he injured both 
knees when a torpedo struck the ship on which he was serving.  
Although there is no evidence showing complaint, treatment, 
or diagnosis in service for the claimed disorder, there is 
evidence establishing that the veteran was engaged in combat.  
In this regard, his service medical records document that he 
was aboard the U.S.S. Fiske when it was torpedoed during 
World War II.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2005) provides that, in the case of a veteran who engaged in 
combat with the enemy during a period of war, lay evidence of 
in service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2003).  The veteran has 
presented written and oral testimony to the effect that he 
injured both of his knees when the U.S.S. Fiske was 
torpedoed.  The veteran's testimony regarding the pain that 
he experienced in both knees in service is deemed credible.  
Moreover, based upon the veteran's status as a participant in 
combat, his lay evidence is accepted as consistent with the 
circumstances of his service.  Hickson elements (1) and (2) 
are accordingly met when considering this claim on a direct 
basis.

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

The final question for consideration under the Hickson 
analysis is whether there is medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  In other words, is there competent medical 
evidence showing that the veteran's current right knee DJD is 
related to an injury sustained during his period of combat-
related service?  With respect to Hickson element (3), 
medical nexus evidence, the Board finds that the evidence is 
in equipoise as to the question of whether the current low 
back disability is etiologically related to the in-service 
injury.

In that regard, the Board notes the report of the VA 
examination that was conducted in August 2003.  At that time, 
the examiner reported that the veteran said that he fell on 
both of his knees when his ship was torpedoed and that he had 
had pain in both knees ever since.  X-rays showed DJD of both 
knees.  In an October 2005 addendum report, the examiner said 
that while the veteran's memory of his inservice injury was 
clouded by age and by the length of time since the alleged 
right knee injury occurred in 1944, he did find it difficult 
to conceive how there was injury to only one knee when one 
was involved in a torpedo explosion.  

In a December 2003 rating action, the RO reclassified a 
previously service-connected left knee condition (a healed 
scar, rated as noncompensable) as left knee arthritis, and 
assigned a 30 percent disability rating.  Service connection, 
however, for a right knee disorder was denied, and this 
appeal ensued.  

The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
veteran's written statements, and the testimony provided at 
the January 2007 hearing.  In this case, the Board must find 
that competent medical evidence or opinion has been entered 
into the record which links or relates DJD of the right knee 
to the veteran's period of active service.  

Notwithstanding, based upon the foregoing analysis, the Board 
finds that the evidence in this case is in equipoise as to 
the question of whether the veteran's DJD of the right knee 
is related to service.  Essentially, the three elements 
outlined in Hickson have been satisfied.  It is concluded 
that there is an approximate balance of the evidence for and 
against the claim of entitlement to service connection for 
DJD of the right knee.  As the evidence is in equipoise, 
service connection for the claimed disorder must be granted.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for DJD of the right knee is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


